DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US Patent Number 4,213,021).
Re claim 1, Alexander discloses a valve comprising: a valve body (21) having a first port (22) and a second port (the right end of the valve body as shown in the figures leading to 40); a poppet (23, 31) movable within the valve body, wherein the poppet comprises: (i) a first conical surface (57) having a first angle and a second conical surface (the unnumbered conical surface downstream of ref. no. 56) having a second angle, such that the first angle is greater than the second angle (see Fig. 5 or 6), (ii) an exterior cylindrical surface (the unnumbered cylindrical surface downstream of seal 39), and (iii) an annular groove (where seal 39 is disposed in); and a seal (39) disposed in the annular groove of the poppet, wherein the poppet is movable between at least (i) a seated position in which the seal contacts an interior surface of the valve body to block fluid flow from the first port to the second port (see Fig. 4), and (ii) a partially-unseated position (see Fig. 5 or 6) in which the poppet moves to form a flow area allowing fluid flow from the first port to the second port, wherein the exterior cylindrical surface of the poppet forms a diametrical clearance restriction with the interior surface of the valve body downstream from the flow area, wherein the first conical surface is configured to direct fluid toward the interior surface of the valve body, away from the seal (see Fig. 5 or 6), and wherein the diametrical clearance restriction generates back-pressure around the seal to reduce velocity of fluid around the seal (in the fully open position shown in Fig. 3 (note that Fig. 6 shows the intermediate position), the poppet opens to the point where the area at the diametrical restriction between the exterior cylindrical surface of the poppet and the unnumbered cylindrical inner surface of the valve body downstream of valve seat 27 is less than the opening area between ref. nos. 54 and 27 and back pressure is generated upstream where the seal is and the velocity of fluid around the seal is reduced). 
Re claim 2, Alexander discloses the valve of claim 1, wherein the interior surface of the valve body comprises an interior inclined surface (27), wherein the first conical surface of the poppet connects with the second conical surface at a seat contact line (see Fig. 4) configured to contact the interior inclined surface of the valve body when the poppet is in the seated position to form a metal-to-metal seal (note that the hatching of both the poppet and valve body are metal). 
Re claim 3, Alexander discloses the valve of claim 2, wherein the seal is made of a non-metallic material (note the hatching of o-ring seal 39), wherein the seal contacts the interior inclined surface of the valve body to form a soft seal when the poppet is in the seated position (see Fig. 4). 
Re claim 4, Alexander discloses the valve of claim 1, wherein the exterior cylindrical surface is a first exterior cylindrical surface, wherein the diametrical clearance restriction is a first diametrical clearance restriction, wherein the poppet further comprises a second exterior cylindrical surface (54) forming a second diametrical clearance restriction with the interior surface of the valve body upstream of the flow area when the poppet is in the partially-unseated position, wherein the second diametrical clearance restriction restricts fluid flow from the first port when the poppet is in the partially-unseated position (see Fig. 5). 
Re claim 6, Alexander discloses the valve of claim 1, further comprising: a spring (36) disposed in a cavity within the poppet and configured to bias the poppet to the seated position in which the poppet contacts the interior surface of the valve body (see Fig. 4). 
Re claim 7, Alexander discloses the valve of claim 6, wherein the poppet comprises an internal fluid path (34) configured to provide fluid to the cavity. 
Re claim 8, Alexander discloses the valve of claim 7, wherein a diameter of a proximal end of the poppet is larger than a respective diameter of a distal end of the poppet such that fluid in the cavity applies a fluid force to the poppet in a distal direction toward the seated position. 
Re claim 9, Alexander discloses the valve of claim 6, further comprising: a plug (29) coupled to the valve body (21), wherein a proximal end of the spring rests against the plug, and wherein a distal end of the spring rests against a respective interior surface of the poppet (see Figs. 1-3). 
Re claim 10, Alexander discloses the valve of claim 9, wherein the poppet is movable to a fully-unseated position in which the poppet contacts the plug (see Fig. 3). 
Re claim 11, Alexander discloses the valve of claim 10, wherein when the poppet is in the fully-unseated position, the exterior cylindrical surface of the poppet disengages from the interior surface of the valve body such that the diametrical clearance restriction is no longer formed (see Fig. 3). 
Re claim 12, Alexander discloses the valve of claim 1, wherein the poppet comprises a distal end face comprising the first conical surface, the second conical surface, and the annular groove (see Figs. 4-6). 
Re claim 13, Alexander discloses the valve of claim 12, wherein the seal is a face seal disposed in the annular groove formed in the distal end face of the poppet (see Figs. 4-6). 
Re claim 14, Alexander discloses the valve of claim 1, wherein the poppet further comprises a third conical surface (unnumbered leading to neck 33) having a third angle, wherein the seal is disposed between the second conical surface and the third conical surface (see Figs. 4-6). 
Re claims 16, 17, 19, and 20, the method claims are drawn to the use of the valve as outlined in the rejections of the various apparatus claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Gallagher (US Patent Number 3,200,839).
Alexander discloses the valve of claim 1, however, the ports are colinear rather than one being longitudinal and the other lateral.  Gallagher discloses a similar valve where the inlet is longitudinally aligned with the poppet and the outlet (40 or 41) is laterally disposed (see Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander to have a lateral outlet port as taught by Gallagher in order to accommodate flow paths to the side rather than colinear with the inlet.

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or reasonably suggest modifying Alexander (or a valve similar to Alexander) to have bidirectional flow absent impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jansen discloses a similar valve with multiple conical sections and an annular groove for a seal.  Smith and Walsh disclose valves with serial restricted flow paths to generate a back pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753